Exhibit 10.7 Execution Copy This Amendment #4 (this “Amendment”) to that certain Supply and Manufacturing Agreement, dated March 1, 2008, by and between Cerus Corporation (“Cerus”) and Porex Corporation (“Porex”), as amended on November 28, 2012, December 23, 2014 andDecember 20, 2016 (together, the “Amendments”) (as amended by the Amendments, the “Agreement”), is made effective as of January 31, 2017. Capitalized terms used herein and not otherwise defined shall have the meanings set forth therefor in the Agreement.
